Mr. JUSTICE SIMKINS delivered the opinion of the court: Defendant-appellant Darrell Isenberg was convicted of the crime of involuntary manslaughter and sentenced to an indeterminate term with the minimum set at 3 years, 4 months and the maximum at 10 years. The defendant, at the time of the occurrence in question, was the driver of an automobile which struck and killed a motorcyclist. The sole issue presented by this appeal is controlled by the recent decision of the Supreme Court of Illinois in People v. McCollough, Docket No. 45634, Agenda 15. Therefore the judgment is affirmed. Judgment affirmed. TRAPP, P. J., and CRAVEN, J., concur.